            Case 1:20-mj-07247-UA Document 3 Filed 07/28/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                         X

 UNITED STATES OF AMERICA,                                             CONSENT TO PROCEED BY VIDEO OR
                                                                       TELE CONFERENCE
                           -against-
                                                                       20MAG7427
Ochiabutor Sorenson Oruche

                                             Defendant{s}.
------------------                ------------.. . -x
Defendant __ Ochiabutor Soenson Oruche._ _ _ _ _ _ _ _ _ _ _ _ _ _ hereby
voluntarily consents to participate in the following proceeding via _x_ videoconferencing or
_x_ teleconferencing:

_x_        Initial Appearance Before a Judicial Officer

           Arraignment (Note: If on Felony Information, Defendant Must Sign Separate Waiver of
           Indictment Form}

           Bail/Detention Hearing

           Conference Before a Judicial Officer




·s OcttJabo\1r{ ~ 1"'1) c}/                    '1( JcUu__.
Defendant's Signature
(Judge may obtain verbal consent on
Record and Sign for Defendant)

 Od,,'c..b...i-ur- ).r.,,u ; •'>'\ Oru..c..,\,,.~
Print Defendant's Name                                       Print Counsel's Name


~
This proceeding was conducted by reliable video or telep



Date
       1    /zi!·w-z.a
